Citation Nr: 0008345	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  95-10 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for scarring and 
loss of sensation of the face, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
scarring of the right hand and forearm, currently evaluated 
as 30 percent disabling.

3.  Entitlement to an increased evaluation for residuals of 
scarring of the left hand and forearm, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to December 
1960. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in November 1994 and March 1998 by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 


FINDING OF FACT

The veteran's service-connected residuals of scarring and 
loss of sensation of the face result in no more than 
moderately disfigurement with marked color contrast. 


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 
percent for scarring and loss of sensation of the face have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. 4.118, Diagnostic Code 7800 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he has suffered an increase in the 
severity of this service-connected disability.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well-grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  After noting that action 
directed by the Board in its September 1997 remand has been 
accomplished, the Board finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
increased rating for scarring and loss of sensation of the 
face claim and that no further action is necessary to meet 
the duty to assist the veteran with regard to this particular 
issue. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's disability of the face is currently rated as 30 
percent disabling (effective October 10, 1989) under 38 
C.F.R. § 4.118, Diagnostic Code pertaining to disfiguring 
scars of the head, face, or neck.  Under this Code, a 10 
percent rating is for application for moderate disfigurement.  
A 30 percent evaluation is for application where the 
disfigurement is severe, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles.  The 
next higher rating of 50 percent is for application where 
disfigurement is complete or there is exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  In addition, when in addition to 
tissue loss and cicatrization there is marked discoloration, 
color contrast, or the like, the 10 percent rating may be 
increased to 30 percent and the 30 percent may be increased 
to 50 percent.  Note to Diagnostic Code 7800.  

In its September 1997 remand, the Board directed that color 
photographs of the veteran's scars be taken as part of a VA 
examination.  Photographs were taken in March 1999 and have 
been reviewed by the Board.  After such review, the Board is 
of the opinion that the scars are no more than moderately 
disfiguring, thus warranting a 10 percent rating.  However, 
the photographs do show color contrast which, pursuant to the 
Note to Diagnostic Code 7800, allows the 10 percent rating to 
be increased to 30 percent.  

The photographs and other evidence do not, however show 
severe disfigurement or marked and unsightly deformity of the 
eyelids, lips or auricles so as to warrant assignment of a 30 
percent rating with a increase to 50 percent based on the 
demonstrated color contrast.  In sum, the preponderance of 
the evidence is against entitlement to a rating in excess of 
the current 30 percent for the scarring and loss of sensation 
of the face.  

As for the reported loss of sensation, VA examination in 
March 1999 revealed that symmetrical facial movements, light-
touch and pinprick were subjectively lost over the right side 
of the fact, but the examiner reported that symptoms 
magnification was suggested in view of the normal corneal 
response noted on the right side of the face.  In view of 
this finding, the Board is unable to find that there is loss 
of sensation to such a degree to otherwise warrant a rating 
in excess of the current 30 percent.  Diagnostic Codes 7805-
8207. 

In reaching this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to otherwise permit a favorable determination.  


ORDER

Entitlement to a rating in excess of 30 percent for service-
connected scarring and loss of sensation of the face is not 
warranted.  To this extent, the appeal is denied. 



REMAND

A review of the complex procedural history in this case 
reveals that the three increased rating issues essentially 
involve service-connected scars.  Nevertheless, the scar 
disabilities of the right and left hands and forearms have 
been rated under Diagnostic Codes 7805-5307 for limitation of 
function and muscle injury.  

The use of Diagnostic Code 5307 in evaluating the scars, 
while perhaps appropriate prior to the Board's January 1999 
decision, is made confusing by that Board decision since the 
Board granted entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for nerve and muscle damage 
of the right hand and nerve and muscle damage of the left 
hand and arm as results of VA surgical treatment.  In other 
words, the Board's decision established new disabilities.  
Further, the RO's rating decision in February 1999 assigned 
an evaluation of 50 percent for nerve and muscle damage of 
the right hand and an evaluation of 40 percent for nerve and 
muscle damage of the left hand, under 38 C.F.R. § 4.124(a), 
Diagnostic Code 8512, pertaining to paralysis of the lower 
radicular group of peripheral nerves, effective July 23, 
1997.  The scars of the left and right hands and forearms 
were again rated under Diagnostic Codes7805-5307 for 
limitation of function and muscle injury.

In Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), the 
United States Court of Appeals for Veterans Claims (Court) 
held that separate disability evaluations were for 
application where none of the symptomatology was duplicative 
or overlapping.  In this regard, the Board is of the opinion 
that in the present case preliminary action should be taken 
by the RO to assign separate disability ratings for nerve 
damage of the right hand, for muscle damage of the right 
hand, for residuals of scarring of the right hand and 
forearm, for nerve damage of the left hand, for muscle damage 
of the left hand, and for residuals of scarring of the left 
hand and forearm.  That is, six separate disability 
evaluations should be assigned for clarification purposes. 

Moreover, in September 1999, the veteran, through his 
representative, asserted claims of entitlement to effective 
dates earlier than July 23, 1997, for awards of service 
connection for nerve and muscle damage of the right hand, for 
nerve and muscle damage of the left hand; and for a grant of 
a total rating based on individual unemployability due to 
service-connected disability.  It is not clear what action, 
if any, has been taken with regard to these matters.  
However, the assertions by the veteran regarding earlier 
effective dates further makes it evident that action to 
clearly set forth the separate service-connected disabilities 
and ratings (under appropriate Codes) is required to allow 
for not only proper appellate review of the scar issues 
currently in appellate status, but also proper RO review of 
the effective date questions raised by the veteran.  

This case is REMANDED to the RO for the following actions:

1.  The RO should review the record and 
formally assign separate disability 
ratings for the service-connected nerve 
damage of the right hand, for muscle 
damage of the right hand, for residuals 
of scarring of the right hand and 
forearm, for nerve damage of the left 
hand, for muscle damage of the left hand, 
and for residuals of scarring of the left 
hand and forearm.  As to each disability, 
the RO should then assign an appropriate 
disability rating under appropriate 
diagnostic criteria pertinent to each 
disability; that is, the nerve 
disabilities should be rated under nerve 
Codes, the muscle disabilities under 
muscle Codes, and the scar disabilities 
under scar Codes in an appropriate manner 
to give effect to the Court's holding in 
Esteban without violating the provisions 
of 38 C.F.R. § 4.14.  

2.  The RO should also take appropriate 
action to develop and adjudicate the 
effective date claims raised by the 
veteran's representative.  The veteran 
and his representative should be notified 
of the determination and furnished notice 
of appellate rights and procedures, 
including the need to file a notice of 
disagreement if the veteran wishes to 
initiate an appeal from any 
determination. 

3.  After completion of the above, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case addressing the increased issues 
properly in appellate status.  After 
affording them an opportunity to respond, 
the case should be returned to the Board 
for appellate review. 

The purpose of this remand is to ensure the proper 
application of disability evaluations for the service-
connected disabilities of the left and right upper 
extremities.  No action is required of the veteran unless he 
is further notified.  The veteran and his representative have 
the right to submit additional evidence and argument on the 
matter which the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 


